DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Mori et al (“Mori”) (US 7,680,454).  Mori discloses:

Re Claim 1: A seat (Fig 2: any one seat in seat groups 12, 14 or 16) having an antenna disposed therein (receiver terminal 24 has an antenna).

Re Claim 2: The seat as recited in claim 1, further comprising a seat back (as evidenced by Fig 2), and wherein the antenna is disposed inside the seat back (as evidenced by Fig 2).

Re Claim 3: The seat as recited in claim 1, wherein the antenna further comprises a Wi-Fi antenna (Fig 5: an ieee 802.11a channel map, also known as wifi, of the frequencies and channels used by the wireless system).



Re Claim 5: The seat as recited in claim 1, wherein the antenna is connected to a network access point located external to the seat (as evidenced by Fig 2 the network access points, AP, to which the antennas in receivers, 24, wirelessly connect are external to the seats).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (“Mori”) (US 7,680,454) as applied to claim 1 above, and further in view of Anderson et al (“Anderson”) (US 10,801,216) in view of Sugiyama et al (“Sugiyama”) (US 10,486,571).

Re Claim 6: The disclosures of Mori have been discussed above. 
Mori discloses: The seat as recited in claim 1
Mori fails to specifically disclose:  wherein the antenna is connected to a network access point located in the seat.
Anderson however, teaches: the antenna is connected to a network access point (col 1 lines 18-20 access points associated to seats Fig 11: seat 750 with access point storage 610 with Fig 4: an access point 400 connected to antennas 402).

Mori as modified fails to specifically disclose: a network access point located in the seat.
Sugiyama, however, teaches: a device installed in a seat of a chair with a remote element installed in the seat back (Fig 28; ECU 71 and vibration device 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a network access point located in the seat in Mori as modified, as taught by Sugiyama, in order to provide an easily accessed location for the access point for maintenance purposes while storing it out of sight.

Re Claim 7: The disclosures of Mori as modified have been discussed above. 
Mori as modified discloses: The seat as recited in claim 6
Mori fails to specifically disclose:  further comprising a seat back and a seat base, and wherein: 
the antenna is disposed inside the seat back; and 
the network access point is disposed inside the seat base.
Sugiyama, however, teaches: a device installed in a seat of a chair with a remote element installed in the seat back (Fig 28; ECU 71 and vibration device 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the antenna is disposed inside the seat back; and the network access point is disposed inside the seat base in Mori as modified, as taught by Sugiyama, in order to provide an easily accessed location for the access point for maintenance purposes while storing it out of sight.

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (“Mori”) (US 7,680,454) as applied to claim 1 above, and further in view of Amelio et al (“Amelio”) (US 2017/0372564).

Re Claim 8: The disclosures of Mori have been discussed above. 
Mori discloses: The seat as recited in claim 1
Mori fails to specifically disclose:  further comprising one or more network access ports disposed therein.
Amelio, however, teaches: seats (Fig 3: 20) with network access ports (30 as evidenced in Fig 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize one or more network access ports disposed therein providing network connection and charging for mobile devices.

Re Claim 9: The disclosures of Mori as modified have been discussed above. 
Mori as modified discloses: The seat as recited in claim 8
Mori fails to specifically disclose:  wherein the one or more network access ports disposed therein further comprises Universal Serial Bus ports.
Amelio, however, teaches: wherein the one or more network access ports disposed therein further comprises Universal Serial Bus ports (para 0023).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize wherein the one or more network access ports disposed therein further comprises Universal Serial Bus ports in Mori as modified, as taught by Amelio, in order to provide the ability to charge mobile devices of a seat occupant.

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (“Mori”) (US 7,680,454) as applied to claim 1 above, and further in view of Luxon et al (“Luxon”) (US 5,666,125).

Re Claim 10: The disclosures of Mori have been discussed above. 	
Mori discloses: The seat as recited in claim 1
Mori fails to specifically disclose:  further comprising a Radio Frequency (RF) shield component disposed therein.
Luxon, however, teaches: further comprising a Radio Frequency (RF) shield component (Fig 24: with shield components 322, 328, 329).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize further comprising a Radio Frequency (RF) shield component disposed therein in Mori, as taught by Luxon, in order to protect an end user from RF radiation.

Re Claim 11: The disclosures of Mori as modified have been discussed above. 
Mori as modified discloses: The seat as recited in claim 10
Mori as modified fails to specifically disclose: wherein the RF shield component is disposed between the antenna and a seating portion of the seat.
Luxon, however, teaches: an RF shielding member (Fig 24: 322, 328, 329) partially surrounding an antenna.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize wherein the RF shield component is disposed between the antenna and a seating portion of the seat in Mori, as taught by Luxon, where Mori has an antenna embedded in a .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (“Mori”) (US 7,680,454) as applied to claim 1 above, and further in view of Pfletshinger et al (“Pfletshinger”) (US 2008/0284665).

Re Claim 12: The disclosures of Mori have been discussed above. 
Mori discloses:  The seat as recited in claim 1
Mori fails to specifically disclose:  wherein the antenna is moveable to one of multiple fixed positions.
Pfletshinger, however, teaches: wherein the antenna is moveable to one of multiple fixed positions (as evidenced by Figs 1 and 2; antennas are moveable to one of multiple fixed positions in a seat).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize wherein the antenna is moveable to one of multiple fixed positions in Mori, as taught by Pfletshinger, in order to provide installation flexibility for the antenna in a seat.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK R HOLECEK whose telephone number is (571)272-3932.  The examiner can normally be reached on Mon-Fri, 9AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK R HOLECEK/Examiner, Art Unit 2845                                                                                                                                                                                                        
March 24, 2021